

	

		II

		109th CONGRESS

		1st Session

		S. 1995

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Jeffords (for

			 himself, Mr. Lautenberg,

			 Mrs. Boxer, and Mr. Obama) introduced the following bill; which was

			 read twice and referred to the Committee

			 on Environment and Public Works

		

		A BILL

		To amend the Federal Water Pollution Control Act to

		  enhance the security of wastewater treatment works.

	

	

		1.Short titleThis Act may be cited as the

			 Wastewater Treatment Works Security

			 Act of 2005.

		2.Wastewater

			 treatment works securityTitle

			 II of the Federal Water Pollution Control

			 Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the

			 following:

			

				222.Wastewater

				treatment works security

					(a)DefinitionsIn

				this section:

						(1)Alternative

				approach

							(A)In

				generalThe term alternative approach means a method

				of preventing or reducing—

								(i)the threat of a

				harmful intentional act; or

								(ii)the consequences

				of a harmful intentional act.

								(B)InclusionsThe

				term alternative approach includes—

								(i)an approach at a

				treatment works that—

									(I)uses smaller

				quantities, or less hazardous forms, of substances of concern;

									(II)replaces a

				substance of concern with a less hazardous substance; or

									(III)uses a process

				that is less hazardous; and

									(ii)with respect to

				a treatment works that uses chlorine for disinfection, an approach that

				considers the use of sodium hypochlorite, ozone, ultraviolet radiation, and

				other appropriate treatment chemicals that are less hazardous than

				chlorine.

								(2)ConsiderationThe

				term consideration, with respect to the consideration of an

				alternative approach, includes consideration of—

							(A)the benefits and

				risks of the alternative approach;

							(B)the potential for

				the alternative approach to prevent or reduce the threat or the consequences of

				a harmful intentional act, including hazards to human health and the

				environment (as described in section 112(r)(7)(B) of the

				Clean Air Act (42 U.S.C.

				7412(r)(7)(B));

							(C)the cost and

				technical feasibility of the alternative approach; and

							(D)the effect of the

				alternative approach on employee safety.

							(3)Emergency

				response planThe term emergency response plan means

				a plan developed by a treatment works that describes the procedures to be

				followed by the treatment works in the event of a harmful intentional act,

				including a description of, at a minimum, particular equipment, plans, and

				procedures that could be implemented or used by or at the treatment works in

				the event of a harmful intentional act.

						(4)Harmful

				intentional ActThe term harmful intentional act

				means a terrorist attack or other intentional act carried out upon a treatment

				works that is intended—

							(A)to substantially

				disrupt the ability of the treatment works to provide safe and reliable—

								(i)conveyance and

				treatment of wastewater;

								(ii)disposal of

				effluent; or

								(iii)storage of a

				potentially hazardous chemical used to treat wastewater;

								(B)to damage

				critical infrastructure;

							(C)to have an

				adverse effect on the environment; or

							(D)to otherwise pose

				a significant threat to public health or safety.

							(5)Owner or

				operatorThe term owner or operator means any

				individual or entity that owns, leases, operates, controls, or supervises a

				treatment works.

						(6)Site security

				planThe term site security plan means a plan to

				ensure or enhance, to the maximum extent practicable, the security of a

				treatment works that includes—

							(A)security

				enhancements to significantly reduce the vulnerability of the treatment works

				covered by the plan to a harmful intentional act;

							(B)consideration of

				alternative approaches and, where practicable in the judgment of the owner or

				operator of the treatment works, implementation of options to reduce the threat

				or consequences of a harmful intentional act through the use of alternative

				approaches;

							(C)a certification

				by the owner or operator of the treatment works that alternative approaches

				were considered;

							(D)a description of

				the alternative approaches selected, if any; and

							(E)an explanation of

				the reasons why particular alternative approaches were not selected.

							(7)Substance of

				concernThe term substance of concern means—

							(A)any regulated

				substance (as defined in section 112(r) of the Clean Air Act (42 U.S.C.

				7412(r)); and

							(B)any substance

				designated by the Administrator under subsection (j).

							(8)Vulnerability

				assessment

							(A)In

				generalThe term vulnerability assessment means an

				assessment of the vulnerability of a treatment works to a harmful intentional

				act.

							(B)InclusionsThe

				term vulnerability assessment includes—

								(i)a

				review of the vulnerabilities of the treatment works that identifies, with

				respect to the treatment works—

									(I)facilities,

				systems, and devices used in the storage, treatment, recycling, or reclamation

				of municipal sewage or industrial waste;

									(II)intercepting

				sewers, outfall sewers, sewage collection systems, and other constructed

				conveyances;

									(III)electronic,

				computer, and other automated systems;

									(IV)pumping, power,

				and other equipment;

									(V)use, storage, and

				handling of various chemicals; and

									(VI)operation and

				maintenance procedures; and

									(ii)the

				identification of procedures, countermeasures, and equipment that a treatment

				works may implement or use to reduce the vulnerabilities of the treatment works

				identified in a review described in clause (i).

								(b)Grants for

				vulnerability assessments, site security plans, emergency response plans,

				security enhancements, alternative approaches, and technical

				assistance

						(1)In

				generalThe Administrator may provide grants to a treatment

				works, State, municipality, or intermunicipal or interstate agency—

							(A)to conduct a

				vulnerability assessment of a treatment works;

							(B)to prepare and

				implement a site security plan;

							(C)to prepare an

				emergency response plan;

							(D)to implement

				security enhancements described in subsection (c) and other security

				enhancements to reduce vulnerabilities identified in a vulnerability assessment

				for treatment works that have—

								(i)completed a

				vulnerability assessment;

								(ii)complied with

				subsection (e); and

								(iii)received a

				certificate of approval from the Administrator under subsection

				(e)(2)(B);

								(E)to implement

				security enhancements described in subsection (c) and other security

				enhancements to reduce vulnerabilities identified in a vulnerability assessment

				for treatment works that do not meet the criteria described in subparagraph

				(D);

							(F)to implement

				alternative approaches at a treatment works, such as the use of an alternative

				treatment chemical, that would reduce the threat or consequences of a harmful

				intentional act; and

							(G)to obtain

				technical assistance in carrying out any of subparagraphs (A) through

				(F).

							(2)Grant

				amounts

							(A)Federal

				shareThe Federal share of the cost of an activity funded by a

				grant under paragraph (1) shall not exceed 55 percent, as determined by the

				Administrator.

							(B)Maximum

				amountThe total amount of grants made under subparagraphs (A),

				(B), (C), (E), (F), and (G) of paragraph (1) for any treatment works shall not

				exceed $150,000, as determined by the Administrator, except in a case in which

				the Administrator determines that additional funds are appropriate, given the

				threat level and potential impact on human health, welfare, environment,

				critical infrastructure, and national security.

							(3)PriorityThe

				Administrator shall give—

							(A)priority for the

				provision of grants under this subsection to treatment works described in

				paragraph (1) that apply for grants under subsection (c); and

							(B)first priority

				for grants under subsection (c) to treatment works that have completed

				vulnerability assessments.

							(c)Grants for

				security enhancements

						(1)Security

				enhancementsThe Administrator may provide grants to the

				applicant under subparagraphs (D) and (E) of subsection (b)(1) for 1 or more of

				the uses described in paragraph (2).

						(2)Uses of grant

				fundsThe uses referred to in paragraph (1) are—

							(A)the purchase and

				installation of equipment for materials and activities relating to access

				control, intrusion prevention and delay, and detection of intruders and

				hazardous or dangerous substances, including—

								(i)barriers,

				fencing, and gates;

								(ii)security

				lighting and cameras;

								(iii)metal grates,

				wire mesh, and outfall entry barriers;

								(iv)securing of

				manhole covers and fill and vent pipes;

								(v)installation and

				rekeying of doors and locks; and

								(vi)smoke, chemical,

				and explosive mixture detection systems;

								(B)the conduct of

				activities to improve the security of electronic, computer, or other automated

				systems and remote security systems, including—

								(i)controlling

				access to those systems;

								(ii)intrusion

				detection and prevention; and

								(iii)system backup;

				and

								(C)participation in

				training programs, and the purchase of training manuals and guidance material,

				relating to security.

							(3)Additional

				security enhancements

							(A)GrantsThe

				Administrator may provide a grant under subsection (b) to an applicant for

				additional security enhancements not specified in paragraph (2).

							(B)EligibilityTo

				be eligible for a grant under this subsection, an applicant shall—

								(i)submit to the

				Administrator an application containing a description of the security

				enhancement;

								(ii)as appropriate,

				submit the certificate of approval of the Administrator for the appropriate

				treatment works under subsection (e)(2)(B); and

								(iii)obtain approval

				of the application by the Administrator.

								(4)LimitationsA

				grant provided under subsection (b) shall not be used for—

							(A)payment of

				personnel costs; or

							(B)operation or

				maintenance of facilities, equipment, or systems.

							(5)Authorization

				of appropriations

							(A)In

				generalThere are authorized to be appropriated to provide grants

				under subsection (b) $225,000,000, of which—

								(i)$25,000,000 shall

				be used for grants under subparagraphs (A), (B), and (C) of subsection

				(b)(1);

								(ii)$150,000,000

				shall be used for grants under subparagraphs (D) and (F) of subsection

				(b)(1);

								(iii)$25,000,000

				shall be used for grants under subsection (b)(1)(E); and

								(iv)$25,000,000

				shall be used for grants under subsection (b)(1)(G).

								(B)AvailabilityAmounts

				made available under this paragraph shall remain available until

				expended.

							(d)Requirement

						(1)In

				generalNot later than 1 year after the date of enactment of this

				section, the Administrator shall promulgate regulations that require the owner

				or operator of each treatment works—

							(A)to conduct a

				vulnerability assessment for the treatment works;

							(B)to prepare and

				implement a site security plan for the treatment works that addresses the

				results of the vulnerability assessment;

							(C)to prepare an

				emergency response plan for the treatment works that addresses the results of

				the vulnerability assessment; and

							(D)to review and

				update the vulnerability assessment, site security plan, and emergency response

				plan.

							(2)RegulationsNot

				later than 1 year after the date of enactment of this section, the

				Administrator shall promulgate regulations establishing procedures, protocols,

				and standards for vulnerability assessments, site security plans, and emergency

				response plans.

						(3)Guidance to

				small entitiesNot later than 1 year after the date of enactment

				of this section, the Administrator shall issue guidance to assist small

				entities in complying with paragraph (1) and regulations promulgated under that

				paragraph.

						(4)Threat

				informationTo the maximum extent practicable under applicable

				authority and in the interests of national security, the Administrator shall

				provide to each owner or operator of a treatment works required to prepare a

				vulnerability assessment, site security plan, and emergency response plan

				threat information that is relevant to the treatment works, including

				notification of any elevated threat with respect to the treatment works.

						(5)Coordinated

				assessments and plansThe regulations promulgated under paragraph

				(1) shall permit the development and implementation of coordinated

				vulnerability assessments, site security plans, and emergency response plans in

				any case in which more than 1 treatment works is operating at a single location

				or at contiguous locations, including a case in which—

							(A)a treatment works

				is under the control of more than 1 owner or operator; or

							(B)a treatment works

				is operating with a community water system covered by sections 1433 through

				1435 of the Safe Drinking Water Act (42 U.S.C. 300iq–2 through 300i–4), at a

				single location or at contiguous locations, including a case in which a

				treatment works is under the control of more than 1 owner or operator.

							(e)Certification

				and submission

						(1)In

				generalEach owner or operator of a treatment works shall certify

				in writing to the Administrator that the owner or operator has, in accordance

				with this section (including regulations promulgated under this

				section)—

							(A)completed a

				vulnerability assessment;

							(B)prepared and

				implemented or is implementing a site security plan; and

							(C)prepared and

				implemented an emergency response plan.

							(2)Submission

							(A)In

				generalNot later than 18 months after the date of promulgation

				of regulations under subsection (d)(1), an owner or operator of a treatment

				works shall provide to the Administrator for review copies of the vulnerability

				assessment, site security plan, and emergency response plan of the treatment

				works.

							(B)Public

				certificate of approval

								(i)In

				generalNot later than 2 years after the date on which the

				Administrator receives the vulnerability assessment, site security plan, and

				emergency response plan of a treatment works under subparagraph (A), the

				Administrator shall determine whether the treatment works is in compliance with

				the requirements of this section (including paragraph (1) and regulations

				promulgated under this section).

								(ii)CertificateIf

				the Administrator determines that the treatment works is in compliance with the

				requirements of this section (including paragraph (1) and regulations

				promulgated under this section), the Administrator shall provide to the

				treatment works and make available for public inspection a certificate of

				approval that contains the following statement (in which statement the first

				bracketed space shall include the name of the treatment works and the second

				bracketed space shall include the Public Law number assigned to this

				Act):

								________

				is in compliance with Public Law

				_______..(iii)Determination

				of noncomplianceIf the Administrator determines under clause (i)

				that a treatment works is not in compliance with the requirements of this

				section (including paragraph (1) and regulations promulgated under this

				section), the Administrator may issue an order requiring the certification and

				submission of a vulnerability assessment, site security plan, or emergency

				response plan in accordance with this section.

								(iv)EnforcementIf

				the Administrator determines under clause (i) that, after receiving an order

				from the Administrator requiring the certification and submission of a

				vulnerability assessment, site security plan, or emergency response plan in

				accordance with this section, a treatment works is not in compliance with the

				requirements of this section (including paragraph (1) and the regulations

				promulgated under this section), the Administrator may issue an order or file a

				civil action requiring the treatment works to comply with those

				requirements.

								(3)OversightThe

				Administrator shall, at such times and places as the Administrator determines

				to be appropriate, conduct or require the conduct or submission of

				vulnerability assessments, site security plans, emergency response plans, and

				other activities (including third-party audits) to ensure, to the maximum

				extent practicable, and evaluate compliance with this section (including

				paragraph (1) and regulations promulgated under this section).

						(f)Protection of

				information

						(1)Disclosure

				exemptionExcept with respect to any certification, description,

				or explanation referred to in subparagraph (C), (D), or (E), respectively, of

				subsection (a)(6) and certifications specified in subsection (e)(2)(B)(ii), all

				vulnerability assessments, site security plans, and emergency response plans

				obtained in accordance with this subtitle, all grant applications relating to

				vulnerability assessments and security enhancements (including grant

				applications submitted in accordance with regulations promulgated to carry out

				this section), and all information derived from those vulnerability

				assessments, site security plans, emergency response plans, and applications

				(including information shared with Federal, State, and local government

				entities), shall be exempt from disclosure under—

							(A)section 552 of

				title 5, United States Code; and

							(B)any State or

				local law providing for public access to information.

							(2)Development of

				protocols

							(A)In

				generalThe Administrator, in consultation with the Director of

				the Office of Management and Budget and appropriate Federal law enforcement and

				intelligence officials, and in a manner consistent with existing protections

				for sensitive or classified information, shall by regulation establish

				confidentiality protocols for maintenance and use of information that is

				obtained from owners or operators of treatment works and provided to the

				Administrator under this title.

							(B)Requirements

				for protocolsA protocol established under subparagraph (A) shall

				ensure, to the maximum extent practicable, that—

								(i)each copy of a

				vulnerability assessment, site security plan, or emergency response plan

				submitted to the Administrator, all information contained in or derived from

				that assessment or plan, and other related information is maintained in a

				secure location; and

								(ii)except as

				provided in paragraph (1)(B), or as necessary for judicial enforcement, access

				to the copies of the vulnerability assessments, site security plans, and

				emergency response plans submitted to the Administrator, and other related

				information shall be limited to persons designated by the Administrator.

								(3)Disclosure in

				civil proceedingsIn any Federal or State civil or administrative

				proceeding in which a person seeks to compel the disclosure or the submission

				as evidence of sensitive information contained in the vulnerability

				assessments, site security plans, or emergency response plans required by

				subsection (a) or (b) and is not otherwise subject to disclosure under other

				provisions or law—

							(A)the information

				sought may be submitted to the court under seal; and

							(B)the court, or any

				other person, shall not disclose the information to any person until the court,

				in consultation with the Administrator, determines that the disclosure of the

				information does not pose a threat to public security or endanger the life or

				safety of any person.

							(4)Penalties for

				unauthorized disclosure

							(A)In

				generalExcept as provided in subparagraph (B), any person that

				is in possession of or acquires any information described in paragraph (2)(A)

				(including any reproduction of that information or any information derived from

				that information), and that knowingly or recklessly discloses the

				information—

								(i)shall be fined

				under chapter 227 of title 18, United States Code (applicable to class A

				misdemeanors);

								(ii)if the person is

				a Federal employee, shall be removed from Federal office or employment;

				and

								(iii)if the person

				is an organization (as defined in section 113(c)(5)(E) of the

				Clean Air Act (42 U.S.C.

				7413(c)(5)(E)), shall be fined not more than $1,000,000.

								(B)Exceptions

								(i)In

				generalSubparagraph (A) shall not apply to a person described in

				that subparagraph that discloses information described in paragraph

				(2)(A)—

									(I)to an individual

				designated by the Administrator under paragraph (2)(B)(ii); or

									(II)for use in any

				administrative or judicial proceeding to impose a penalty for failure to comply

				with requirements of this subtitle.

									(ii)Law

				enforcement officials and first respondersNotwithstanding

				subparagraph (A), an individual referred to in paragraph (2)(B)(ii) who is an

				officer or employee of the United States may share with a State or local law

				enforcement or other official (including a first responder) the contents of a

				vulnerability assessment, emergency response plan, or site security plan, or

				other information described in that paragraph, to the extent disclosure is

				necessary to carry out this subtitle.

								(5)No effect on

				other disclosureNothing in this subtitle affects the handling,

				treatment, or disclosure of information obtained from treatment works under any

				other law.

						(g)Emergency

				powers

						(1)Definition of

				emergency threatIn this subsection, the term emergency

				threat means a threat of a harmful intentional act that could affect a

				treatment works—

							(A)that is beyond

				the scope of the site security plan as implemented at the treatment

				works;

							(B)the likelihood of

				the immediate occurrence of which is high;

							(C)the consequences

				of which would be severe; and

							(D)based on the

				factors described in subparagraphs (A) through (C), would not be appropriately

				and reasonably addressed, or addressed in a timely manner, by the Administrator

				under subsections (d) and (e).

							(2)Initiation of

				action

							(A)In

				generalIf the Administrator (in consultation with State and

				local law enforcement officials) determines that an emergency threat exists,

				the Administrator may bring a civil action in United States district court to

				immediately require each treatment works potentially affected by the new

				emergency threat to take such actions as are necessary to respond to the new

				emergency threat.

							(B)Notice and

				participationThe Administrator shall provide to each treatment

				works that is the subject of a civil action under subparagraph (A)—

								(i)notice of any

				injunctive relief to compel compliance with this subsection that is being

				sought; and

								(ii)an opportunity

				to participate in any proceedings relating to the civil action.

								(3)Emergency

				orders

							(A)In

				generalIf the Administrator determines that it is not

				practicable to ensure prompt action to protect public safety from a new

				emergency threat by commencing a civil action under paragraph (2), the

				Administrator may issue such orders as are necessary to ensure public

				safety.

							(B)ConsultationBefore

				issuing an order under subparagraph (A), the Administrator shall—

								(i)attempt to

				confirm the accuracy of the information on which the action proposed to be

				taken is based; and

								(ii)consult with

				State and local law enforcement officials.

								(4)Authorization

				of appropriationsThere is authorized to be appropriated to carry

				out this subsection, $15,000,000, to remain available until expended.

						(h)Technical

				assistance for small treatment works

						(1)Definition of

				small treatment worksIn this subsection, the term small

				treatment works means a treatment works that serves a population of

				fewer than 10,000 individuals.

						(2)Security

				assessment and planning assistance

							(A)In

				generalThe Administrator, in coordination with the States, may

				provide technical guidance and assistance to small treatment works for—

								(i)the conduct of a

				vulnerability assessment;

								(ii)the preparation

				of an emergency response plan;

								(iii)the preparation

				and implementation of a site security plan; and

								(iv)the

				implementation of security enhancements to reduce vulnerabilities identified in

				a vulnerability assessment.

								(B)InclusionsTechnical

				guidance and assistance provided under subparagraph (A) may include technical

				assistance programs, training, and preliminary engineering evaluations.

							(3)Participation

				by nonprofit organizationsThe Administrator may provide grants

				to nonprofit organizations to assist in accomplishing the purposes of this

				subsection.

						(4)Authorization

				of appropriationsThere is authorized to be appropriated to carry

				out this subsection, $1,000,000 for each of fiscal years 2006 through 2010, to

				remain available until expended.

						(i)Refinement of

				vulnerability assessment methodology for publicly owned treatment

				works

						(1)GrantsThe

				Administrator may provide to nonprofit organizations 1 or more grants to be

				used in improving vulnerability assessment methodologies and tools for publicly

				owned treatment works, including publicly owned treatment works that are part

				of a combined public wastewater treatment and water supply system.

						(2)Eligible

				activitiesA grant provided under this subsection may be

				used—

							(A)to develop and

				distribute vulnerability self-assessment methodology software upgrades;

							(B)to improve and

				enhance critical technical and user support functions;

							(C)to expand

				libraries of information addressing threats and countermeasures; and

							(D)to implement user

				training initiatives.

							(3)CostA

				service described in paragraph (2) that is funded by a grant under this

				subsection shall be provided at no cost to the recipients of the

				service.

						(4)Authorization

				of appropriationsThere is authorized to be appropriated to carry

				out this subsection, $1,000,000 for each of fiscal years 2006 through 2010, to

				remain available until expended.

						(j)Designation and

				regulation of additional substances of concern by the administrator relating to

				wastewater treatment works

						(1)In

				generalNot later than 1 year after the date of enactment of this

				section, the Administrator, in consultation with Federal, State, and local

				agencies responsible for planning for and responding to unauthorized releases

				and providing emergency health care, may promulgate regulations to designate

				certain additional substances of concern based on the severity of the threat

				posed by an unauthorized release from the treatment works.

						(2)Factors to be

				consideredIn designating additional substances of concern under

				paragraph (1), the Administrator shall consider, with respect to the substance

				under consideration—

							(A)the severity of

				the harm that could be caused by an unauthorized release;

							(B)proximity to

				population centers;

							(C)threats to

				national security;

							(D)threats to

				critical infrastructure;

							(E)threshold

				quantities that pose a serious threat; and

							(F)such other safety

				or security factors as the Administrator determines to be appropriate.

							(3)Review and

				revisionsNot later than 5 years after the date of promulgation

				of regulations under paragraph (1), the Administrator shall review the

				regulations and make any necessary

				revisions.

						.

		3.Research and

			 reviewTitle II of the

			 Federal Water Pollution Control Act

			 (33 U.S.C. 1281 et seq.) (as amended by section 2) is amended by adding at the

			 end the following:

			

				223.Research and

				review

					(a)Definition of

				harmful intentional actIn this section, the term harmful

				intentional act has the meaning given the term in section 222.

					(b)Review by

				AdministratorNot later than 2 years after the date of enactment

				of this section, the Administrator, in coordination with appropriate Federal

				agencies, shall research and review (or enter into a contract or cooperative

				agreement to provide for research and review of)—

						(1)means by which

				terrorists or other individuals or groups could carry out harmful intentional

				acts; and

						(2)means by which

				alternative processes of conveying, treating, and disposing of wastewater could

				be provided in the event of the destruction, impairment, or disruption of

				treatment works as the result of harmful intentional acts.

						(c)Means of

				carrying out harmful intentional actsMeans referred to in

				subsection (b)(1) include—

						(1)means by which

				pipes and other constructed conveyances used in treatment works could be

				destroyed or otherwise prevented from providing adequate conveyance,

				pretreatment, treatment, and disposal of wastewater meeting applicable public

				health standards;

						(2)means by which

				conveyance, pretreatment, treatment, storage, and disposal facilities used by,

				or in connection with, treatment works could be destroyed or otherwise

				prevented from providing adequate treatment of wastewater meeting applicable

				public health standards;

						(3)means by which

				pipes, constructed conveyances, pretreatment, treatment, storage, and disposal

				systems that are used in connection with treatment works could be altered or

				affected so as to pose a threat to public health, public safety, or the

				environment;

						(4)means by which

				pipes, constructed conveyances, pretreatment, treatment, storage, and disposal

				systems that are used in connection with treatment works could be reasonably

				protected from harmful intentional acts;

						(5)means by which

				pipes, constructed conveyances, pretreatment, treatment, storage, and disposal

				systems could be reasonably secured from use as a means of transportation by

				terrorists or other individuals or groups who intend to threaten public health

				or safety; and

						(6)means by which

				information systems, including process controls and supervisory control, data

				acquisition, and cyber systems, at treatment works could be disrupted by

				terrorists or other individuals or groups.

						(d)ConsiderationsIn

				carrying out the review under this section, the Administrator—

						(1)shall ensure, to

				the maximum extent practicable, that the review reflects the needs of treatment

				works of various sizes and various geographic areas of the United States;

				and

						(2)may consider the

				vulnerability of, or potential for forced interruption of service for, a region

				or service area, including the National Capital Area.

						(e)Information

				sharingAs soon as practicable after the review carried out under

				this section has been evaluated by the Administrator, the Administrator shall

				disseminate to treatment works information on the results of the review through

				the Information Sharing and Analysis Center or other appropriate means.

					(f)FundingThere

				is authorized to be appropriated to carry out this section $15,000,000 for the

				period of fiscal years 2006 through

				2010.

					.

		4.Conforming

			 amendmentSection 309(a)(1) of

			 the Federal Water Pollution Control

			 Act is amended in the first sentence by striking section 402

			 or 404 and inserting the following: section 222, 402, or

			 404.

		

